


PETROLEUM DEVELOPMENT CORPORATION
 
2010 LONG-TERM EQUITY COMPENSATION PLAN
 
PERFORMANCE SHARE AGREEMENT
 
This Performance Share Agreement (hereinafter referred to as the "Agreement")
dated __________ ___, 20___ is by and between Petroleum Development Corporation,
a Nevada Corporation (hereinafter referred to as the "Company")
and______________________________ (hereinafter referred to as "Executive").
 
ARTICLE 1                      
 


 
PURPOSE OF AGREEMENT
 
1.1 Purpose of Grant.  Pursuant to the Company's 2010 Petroleum Development
Corporation Long-Term Equity Compensation Plan (hereinafter referred to as the
"Plan") and subject further to the terms and conditions herein set forth, the
Company and Executive enter into this Agreement pursuant to which the Executive
may earn Performance Shares.  Each Performance Share represents the value of one
share of $0.01 par value common stock of the Company.  Upon the Company's
achievement of pre-determined objectives for a specified performance period
(hereinafter referred to as the "Performance Period"), the Company will
distribute to the Executive those Performance Shares earned by the Executive for
the Performance Period.
 
1.2 Committee Authority.  The Plan is administered by the Compensation Committee
of the Board (hereinafter referred to as the "Committee").  Under the Plan, the
Committee has, among its other powers, the authority to determine the final
payout under the Agreement.
 
ARTICLE 2                      
 


 
PERFORMANCE CONDITIONS
 
2.1 Performance Period.  Pursuant to this Agreement, the three year period
beginning January 1, 2011 and ending on December 31, 2013 will be the
Performance Period.
 
2.2 Performance Award.  Executive may earn a target
of                                                                                     
Performance Shares (hereinafter referred to as the "Target Award") for the
Performance Period.  The range of Performance Shares which may be earned by the
Executive for the Performance Period is -0- to __________.
 
2.3 Performance Metric.  Subject to Section 2.7, Awards of Performance Shares
will be paid out to the Executive, if at all, following the close of a
Performance Period based upon Total Shareholder Return ("TSR") of the Company
relative to TSR for the Peer Group for such Performance Period (the "Performance
Metric").
 
2.4 Total Shareholder Return (TSR).  For purposes of the Performance Metric,
except as otherwise provided in Sections 2.8 and 2.9(a) below, TSR for a
company, including the Company, will be:
 
(a) Average Share Price for the last twenty (20) business days of the
Performance Period, minus
 
(b) Average Share Price for the twenty (20) business days preceding the
beginning of the Performance Period, plus
 
(c) Dividends (cash or stock based on ex-dividend date) paid per share of
company common stock over the Performance Period, the total of (a), (b) and (c)
is divided by
 
(d) Average Share Price for the twenty (20) business days preceding the
beginning of the Performance Period.
 
2.5 Average Share Price.  For purposes of the TSR used in the Performance
Metric, the "Average Share Price" means the average daily closing price of the
shares on the NASDAQ Global Select Market (or if the company is not listed on
the NASDAQ Global Select Market, then on the principal securities exchange on
which such shares are tracked) as published by a reputable source over the
relevant measuring period.
 
2.6 Peer Companies.  For purposes of the Performance Metric for the relevant
Performance Period, the "Peer Companies" means the companies listed on Schedule
A.  Any Peer Company that ceases to be publicly traded entity on a recognized
stock exchange during the Performance Period will be removed from the Peer
Company list for the Performance Period.  The Committee may evaluate for
inclusion or exclusion any Peer Company that merges with or is acquired by
another Peer Company during the Performance Period.  For the Performance Period
no companies may be added to the list during the Performance Period.
 
2.7 Award Determination.  At the end of the Performance Period, the Peer
Companies and the Company shall be ranked together based on their TSR for the
Performance Period from the highest TSR being number 1 to the lowest TSR being
the number of Peer Companies, including the Company, remaining in the group at
the end of the Performance Period.  Based on the Company's relative TSR rank
among the Peer Companies for the Performance Period, Executive will have earned
Performance Shares as determined by the Company's percentile rank as follows:
 
·  
If the Company is ranked number 1, 200% of the Target Award

 


 
·  
If the Company is ranked at the 75th percentile of the Peer Companies, including
the Company, 150% of the Target Award

 


 
·  
If the Company is ranked at the 50th percentile or median of the Peer Companies,
including the Company, 100% of the Target Award

 


 
·  
If the Company is ranked at the 25th percentile of the Peer Companies, including
the Company, 50% of the Target Award

 


 
·  
If the Company is ranked below the 25th percentile of the Peer Companies,
including the Company, no award will be paid

 
If the Company is ranked between any of these payout levels, the percentage
multiple of the Target Award will be interpolated based on the actual ranking of
the Company and the actual percentile that ranking represents.  Notwithstanding
the preceding, if the Company's TSR is negative, no more than one hundred
percent (100%) of the Target Award will be paid to the Executive.  Any partial
shares will be rounded up to the next whole number.
 
2.8 Termination of Employment or Change in Control Prior to End of Performance
Period.
 
(a) Voluntary or Involuntary Termination Prior to Change in Control.  If the
Executive voluntarily terminates employment or if the Company terminates the
Executive's employment during the Performance Period, either of which occurs
before a Change in Control, all Performance Shares will be immediately
forfeited.
 
(b) Death or Disability.  Notwithstanding Section 2.8(a), in the event of the
death or Disability of the Executive during the Performance Period, either of
which occurs before a Change in Control, the Executive (or estate) will receive
a pro-rata payment (based on the number of completed months during the
Performance Period compared to the total number of months in the Performance
Period) based on actual results at the end of the Performance
Period.  Notwithstanding, if the triggering event is due to a death that occurs
during the first two (2) years of the Performance Period, payment will be based
on actual results through the date of death with the Performance Metric
calculated with reference to the Average Share Price for the twenty (20)
business days prior to the date of death.
 
(c) Change in Control.  In the event of a Change in Control then:
 
(1) If less than one-half of the Performance Period has elapsed with respect to
an Award of Performance Shares, then one hundred percent (100%) of the Target
Award for the Performance Period will be paid to the Executive.
 
(2) If at least one-half of the Performance Period has elapsed with respect to
an Award of Performance Shares, then the Executive will receive the greater of
(A) one hundred percent (100%) of the Target Award or (B) the percentage
corresponding to the actual performance level achieved as of the date of the
Change in Control.
 
2.9 Payment of Performance Shares.
 
(a) Performance Shares earned for the Performance Period will be issued to the
Executive only following the Committee's formal review and certification of the
actual TSR performance results for the Performance Period.
 
(b) Performance Shares payable to an Executive pursuant to Section 2.3 following
the last day of a Performance Period will be paid in a lump sum distribution of
Shares to the Executive on the seventy-fifth (75th) day following the last day
of the Performance Period.
 
(c) Performance Shares payable to an Executive pursuant to Section 2.8(b)
following a termination of employment prior to the completion of a Performance
Period will be paid in a lump sum distribution of Shares to the Executive on the
seventy-fifth (75th) day following the last day of the Performance Period,
except that in the case of a death during the first two (2) years of the
Performance Period, payment will be made on the seventy-fifth (75th) day
following the date of death.
 
(d) Performance Shares payable to an Executive pursuant to Section 2.8(c)
following a Change in Control will be paid in a lump sum distribution of Shares
to the Executive on the seventy-fifth (75th) day following the date of the
Change in Control.
 
2.10 Share Withholding.  The Committee shall withhold such amount of Shares from
Shares paid to Executives as is necessary to satisfy any tax withholding
obligations.
 
2.11 Dividends.  Dividends declared on Performance Shares payable to an
Executive prior to the date that such Performance Shares are paid to the
Executives, will accrue and be paid in a lump sum to the Executive, on the
seventy-fifth (75th) day following the last day of the Performance Period.
 
2.12 Voting Rights.  An Executive will not have any voting rights on any
Performance Shares prior to the date such Performance Shares are payable
pursuant to Section 2.9.
 
2.13 Fractional Shares.  The Company will not be required to issue any
fractional Shares pursuant to this Agreement.  The Committee may provide for the
elimination of fractions or for the settlement of fractions in cash.
 
ARTICLE 3                      
 


 
GENERAL
 
3.1 Capitalized Terms.  All capitalized terms shall have the meeting ascribed to
them under this Agreement or, if not otherwise defined in this Agreement, then
such capitalized terms will have the meaning ascribed to them under the Plan.
 
3.2 Construction.  The provisions of this Agreement will be construed in a
manner consistent with the Plan.  In the event of any inconsistency between the
terms of the Agreement and the terms of the Plan, the terms of the Plan will
control.
 
3.3 Compliance with Section 409A of the Internal Revenue Code.  Notwithstanding
anything in this Agreement to the contrary, to the extent that this Agreement
constitutes a nonqualified deferred compensation plan to which Internal Revenue
Code Section 409A applies, the administration of this Agreement (including time
and manner of payments under the Agreement) shall comply with Section 409A.
 


 

 
 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its Officers thereunto duly authorized, and the Executive has hereunto set his
hand and seal, all on the day and year first above written.
 
ATTEST:
 
[Corporate
Seal]                                                                PETROLEUM
DEVELOPMENT
 
CORPORATION
 


 
By:                                                                           
 
Daniel W.
Amidon                                                                Richard W.
McCullough, Chief Executive Officer
 


 
EXECUTIVE
 


 


 
Witness                                                                Signature
 


 
Date:                                                      
 


 
Please sign, date and return the signed agreement immediately to Daniel W.
Amidon.  If you are not in the office, please fax or email by PDF immediately to
Daniel W. Amidon.
 


 

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 
PEER COMPANIES
 
The following 11 companies compromise the Peer Companies for the 2011 – 2013
Performance Period:
 
·  
Berry Petroleum

 
·  
Bill Barrett

 
·  
Cabot Oil & Gas

 
·  
Carrizo Oil & Gas

 
·  
Comstock Resources

 
·  
Goodrich Petroleum

 
·  
Penn Virginia

 
·  
PetroQuest Energy

 
·  
Rosetta Resources

 
·  
SM Energy

 
·  
Venoco

 


 

